      Case 2:18-cv-03299-GMS Document 118 Filed 11/10/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Steven Louis Daurio,                               No. CV-18-03299-PHX-GMS
10                  Plaintiff,                          ORDER
11   v.
12   Arizona Department of Child Safety, et al.,
13                  Defendants.
14
15
16          Before the Court is Plaintiff’s Motion for Summary Disposition of Defendants’
17   Cross Motion for Summary Judgment. (Doc 115.) Plaintiff seeks summary disposition of
18   Defendants’ Cross Motion for Summary Judgment because they failed to file the correct
19   statement of facts with their motion. The Court directed Defendants after their initial filing
20   to file a redacted version of the facts omitting confidential information. (Doc. 101.)
21   Defendants made three additional filings, and each was stricken per the Court’s Order for
22   failure to properly omit confidential information. (Doc. 102); (Doc. 103); (Doc. 104); (Doc.
23   106); (Doc. 108); (Doc. 109). Defendants’ fourth filing, (Doc. 110), is the wrong document.
24   Plaintiffs attached their Controverted Statement of Facts rather than the Statement of Facts
25   supporting their motions. Plaintiffs are directed to file the correct, redacted document for
26   the record.
27          IT IS THEREFORE ORDERED that Plaintiff’s Motion for Summary Disposition
28   of Defendants’ Cross Motion for Summary Judgment (Doc. 115) is DENIED.
      Case 2:18-cv-03299-GMS Document 118 Filed 11/10/20 Page 2 of 2



 1         IT IS FURTHER ORDERED directing the Clerk of Court to strike Defendant’s
 2   Statement of Facts and attachments. (Doc. 110.)
 3         IT IS FURTHER ORDERED that Defendants shall file the Statement of Facts
 4   which supports their Cross Motion for Summary Judgment. Defendants shall review the
 5   entire Statement of Facts including attachments and redact all private information, i.e.,
 6   name of minor and dates of birth with attention to Exhibit 7 Intake Summary.
 7         IT IS FURTHER ORDERED that Defendants shall comply and publicly file its
 8   Statement of Facts with all Exhibits in redacted form by 5:00 p.m. on November 17, 2020.
 9         Dated this 10th day of November, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
